Further consideration of this case on application for rehearing has convinced us that the award of $200 for attorney's fees as a penalty is a bit excessive, and we have decided to reduce the same to the sum of $125.
We do not consider it necessary to grant a rehearing to amend the decree in this respect and will do so on the application as *Page 491 
presented, reserving the right to both parties to file another application, should they so desire.
In other respects the present application for rehearing is refused.
For these reasons it is therefore ordered, adjudged, and decreed that the decree herein rendered be amended by reducing the amount awarded as attorney's fees from the sum of $200 to the sum of $125.
It is further ordered that the present application for rehearing be otherwise refused, and the right is hereby reserved to both the appellant and the appellee to file another application should either desire to do so.